
	
		II
		112th CONGRESS
		2d Session
		S. 3303
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require security screening of passengers at airports
		  to be carried out by private screening companies, and for other
		  purposes.
	
	
		1.Requirement that passenger
			 security screening be conducted by private screening companies
			(a)In
			 generalSection 44901(a) of
			 title 49, United States Code, is amended in the second sentence by striking
			 except as otherwise and all that follows through the end period
			 and inserting “except—
				
					(1)that screening of
				passengers shall be conducted by employees of a private screening company under
				a contract entered into pursuant to subsection (m)(1);
					(2)for identifying
				passengers and baggage for screening under the CAPPS and known shipper programs
				and conducting positive bag-match programs; and
					(3)as otherwise
				provided in section 44919 or
				44920.
					.
			(b)RequirementsSection
			 44901 of such title 49, United States Code, is amended by adding at the end the
			 following:
				
					(m)Conduct of
				passenger screening by private screening companies
						(1)Contracts
							(A)In
				generalExcept as provided in subparagraph (B), the Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				enter into a contract with a private screening company selected by the operator
				of an airport under which employees of that company will conduct the screening
				of passengers at the airport under subsection (a)(1).
							(B)Companies with
				unsatisfactory performance recordsThe operator of an airport may
				not select a private security screening company for purposes of subparagraph
				(A) if the Assistant Secretary determines that the performance record of the
				company is unsatisfactory.
							(2)Employment and
				termination decisionsNotwithstanding section 44903(g)(1)(C),
				section 44935(e), or any other provision of this chapter, the operator of an
				airport and the private screening company conducting passenger screening at
				that airport pursuant to a contract entered into under paragraph (1)(A) shall
				have the authority to make final decisions with respect to the employment and
				termination of individuals conducting passenger screening at that
				airport.
						.
			(c)Mandatory
			 approval of applications under security screening opt-Out
			 programSection 44920 of title 49, United States Code, is
			 amended—
				(1)in subsection (a)—
					(A)by striking Under Secretary
			 the first place it appears and inserting Assistant Secretary
			 (Transportation Security Administration) (in this section referred to as the
			 Assistant Secretary); and
					(B)by striking
			 passengers and;
					(2)by striking Under Secretary
			 each place it appears and inserting Assistant Secretary;
				(3)by amending subsection (b) to read as
			 follows:
					
						(b)Approval of
				applicationsThe Assistant Secretary shall approve all
				applications submitted under subsection
				(a).
						;
				and
				(4)in subsection
			 (h), by striking and passenger.
				(d)Conforming
			 amendments
				(1)Enforcement of
			 secured-area access control requirements
					(A)In
			 generalSection 44903(g)(1) of title 49, United States Code, is
			 amended—
						(i)in
			 subparagraph (A), in the first sentence, by striking employees
			 and inserting Federal employees; and
						(ii)by
			 adding at the end the following:
							
								(C)Sanctions for
				employees of private security screening companiesThe Under
				Secretary shall develop and publish in the Federal Register a list of sanctions
				for use as guidelines in the discipline of employees of private screening
				companies conducting passenger screening at airports for infractions of airport
				access control requirements in consultation with those
				companies.
								.
						(B)Publication of
			 guidelinesNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall publish in the
			 Federal Register—
						(i)such revisions to
			 the guidelines under subparagraph (A) of section 44903(g)(1) of title 49,
			 United States Code, as are necessary to implement the amendments made by
			 subparagraph (A); and
						(ii)guidelines under
			 subparagraph (C) of that section (as added by subparagraph (A)).
						(2)Threat and
			 vulnerability assessmentsSection 44904(b)(5) of title 49, United
			 States Code, is amended by striking the United States Customs Service,
			 the Immigration and Naturalization Service, and air carriers and
			 inserting U.S. Customs and Border Protection, U.S. Immigration and
			 Customs Enforcement, private screening companies conducting passenger screening
			 at airports, and air carriers.
				(3)Qualifications
			 of security screeners
					(A)In
			 generalSection 44935(e)(2)(A) of title 49, United States Code,
			 is amended in the first sentence by inserting and individuals employed
			 by private screening companies to conduct screening of passengers at
			 airports after personnel.
					(B)Revisions to
			 qualification standardsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall make such
			 revisions to the qualification standards for security screening personnel under
			 section 44935(e)(2)(A) of title 49, United States Code, as are necessary as a
			 result of the amendment made by subparagraph (A).
					(e)Reduction in
			 employees of Transportation Security AdministrationThe Assistant
			 Secretary of Homeland Security (Transportation Security Administration) shall
			 decrease the number of employees of the Transportation Security Administration
			 assigned to an airport by an amount that is equivalent to the increase in the
			 number of employees of private screening companies assigned to the airport
			 pursuant to a contract entered into under subsection (m)(1) of section 44901 of
			 title 49, United States Code, as added by subsection (b) of this section, as
			 soon as practicable after the contract takes effect.
			(f)Effective
			 dateThe amendments made by this section shall—
				(1)take effect on
			 the date of the enactment of this Act; and
				(2)apply with
			 respect to the screening of passengers at airports on and after the date that
			 is 180 days after such date of enactment.
				2.Right to work
			 for employees of private passenger screening companies
			(a)Amendment to
			 National Labor Relations ActSection 8 of the National Labor
			 Relations Act (29 U.S.C. 158) is amended by adding at the end the
			 following:
				
					(h)Right To work
				for employees of private passenger screening companiesNotwithstanding any other provision of this
				Act, the first and second provisos of subsection (a)(3) shall not apply to an
				employer that is a private passenger screening company conducting passenger
				screening at an airport. In the case of a labor organization representing the
				employees of such employer, paragraphs (2) and (5) of subsection (b) shall be
				applied without regard to whether there is an agreement authorized under
				subsection
				(a)(3).
					.
			(b)Amendment to
			 Railway Labor ActTitle II of
			 the Railway Labor Act (45 U.S.C. 181 et seq.) is amended by adding at the end
			 the following:
				
					209.Right to work
				for employees of private passenger screening companiesNotwithstanding any other provision of this
				Act, paragraph Eleventh of section 2 shall not apply to any employee of a
				private passenger screening company that has entered into a contract with a
				carrier by
				air.
					.
			
